DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli et al (US 5,409,014) (“Napoli”) in view of Thompson (US 2002/0193760) as noted in Applicant IDS dated 4/26/2018 and further in view of Mendels et al (US 2012/0078137) (“Mendels”).
Regarding Claim 1, Napoli teaches a disposable urine collection apparatus (Abstract, system may be disposed based on user desire), comprising: 
A first urine collection device, comprising 
a collection reservoir having an internal volume (Col. 2, L. 48-59, fluid collection bag 16); 

Napoli fails to teach
a diverter having an inlet port and a first flow control member for fluidly interconnecting the inlet port to a first passageway of the diverter in a first position, and for fluidly interconnecting the inlet port to a second passageway of the diverter in a second position; and, 
wherein when the first flow control member is in the first position the inlet port of the diverter is fluidly interconnected to the collection reservoir via the first passageway of the diverter and the reservoir interface; and 
a second urine collection device, comprising:
a cartridge having an internal chamber;
a tubular inlet member having an inlet port at a first end and a second end fluidly interconnected to the internal chamber of the cartridge, wherein the inlet port of the inlet member is selectively interconnectable to an outlet port of the second passageway of the diverter.
However Thompson teaches a disposable urine collection apparatus (Abstract, system may be disposed based on user desire), comprising: 
a collection reservoir having an internal volume ([0021] Fig. 1, urine sample collector 35); 
a diverter having an inlet port and a first flow control member for fluidly interconnecting the inlet port to a first passageway of the diverter in a first position, and for fluidly interconnecting the inlet port to a second passageway of the diverter in a second position (Fig. 1, flexible tube 24 + two-way valve 28, act as diverter where the valve is a first flow control member connecting flexible tube 24 to test reservoir outlet 40 in one position and outlet 38 in the other position); and, 

and Thompson further teaches a second urine collection device, comprising
a cartridge having an internal chamber (Fig. 1, test reservoir 44);
a tubular inlet member having an inlet port at a first end and a second end fluidly interconnected to the internal chamber of the cartridge, wherein the inlet port of the inlet member is selectively interconnectable to an outlet port of the second passageway of the diverter (Fig. 1, reservoir conduit 30 and test reservoir outlet 40). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention supply a diverter system as taught by Thompson for the reservoir of Napoli as a means to enable urine to flow through the system directly to waste collection, when monitoring is not desired. Furthermore, it would have been obvious to include a second urine collection device as a way to initially set up a first device solely for urine collection when not monitoring and a second collection device for to collect urine to monitor urine characteristics. This ensures monitoring components are not used at undesirable times.
Yet their combined efforts fail to teach a projecting portion designed for removable connection to a light monitoring device, the projecting portion comprising an internal volume in fluid connection with the internal chamber of the cartridge.
However Mendels teaches body fluid volume monitoring (Abstract, [0002] body fluid measured intended to be urine, [0085] measures body fluid with collection device shown in Figs. 10(a)-10(b)) comprising a projecting portion designed for removable connection to a light monitoring device (Fig. 3, [0066] light monitoring device of LEDs 246 and photodetector strip 256, [0067] any of the measuring vessels in the invention are removably connected to light 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to reconfigure the conduit 30 of Thompson to connect to a urine collection device as taught in Mendels (wherein the conduit 30 would act as the drainage tube 120 of Mendels) as this will add to the system a capability of determining volume of urine ejected by patient ([0028] measures volume by a calculation using the height as an input). This provides an additional dimension to the urinalysis beyond the test strip 46 of Thompson.

Claim(s) 2, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi et al (US 2015/0362351) (“Joshi”).
Regarding Claim 2, while Napoli, Thompson, and Mendels teach the disposable urine collection apparatus as recited in Claim 1, their combined efforts fail to teach the reservoir interface further comprising: a second flow control member for closing a passageway of the reservoir interface in a first position.  
However Joshi teaches an analyzing system of urine (Abstract) wherein urine is directed to a reservoir interface ([0029] container 28 of fluid measurement device 10) and wherein flow from the reservoir interface may be controlled by a second flow control member in a first position (Fig. 3A, [0029] distal valve 30).

Regarding Claim 13, Napoli, Thompson, Mendels, and Joshi teach the disposable urine collection apparatus as recited in Claim 2, wherein the first control member comprises: 
a first channel configured to fluidly interconnect the inlet port of the diverter and the first passageway of the diverter when the first control member is in the first position; and, 
a second channel configured to fluidly interconnect the inlet port of the diverter and the second passageway of the diverter when the first control member is in the second position (See Claim 2 Rejection).  
Regarding Claim 15, Napoli, Thompson, Mendels, and Joshi teach the disposable urine collection apparatus as recited in Claim 2, and Napoli further teaches the apparatus comprising: a urinary catheter interconnected or interconnectable at a proximal end to the inlet port of the system acting as the urine source (Abstract, Fig. 1, catheter drain tube 14) and Thompson where the urine source connects to the inlet port of the diverter (See Claim 1 Rejection).
Regarding Claim 16, Napoli, Thompson, Mendels, and Joshi teach the disposable urine collection apparatus as recited in Claim 2, and Napoli further teaches the apparatus comprising: a hanger member interconnected or interconnectable to the collection reservoir near a top end of the collection reservoir (Fig.  1 opening 80), wherein the diverter is interconnected or interconnectable to the hanger member (See Claim 2 Rejection, diverter would be interconnected by the collection reservoir).  

Claim(s) 3, 4, 10-12, 14, and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Pelster (US 2005/0247121).
Regarding Claim 3, while Napoli, Thompson, Mendels, and Joshi teach the disposable urine collection apparatus as recited in Claim 2, their combined efforts fail to teach
at least one tubular outlet member having an outlet port at a first end and a second end fluidly interconnected to the internal chamber of the cartridge, wherein the outlet port of the at least one tubular outlet member is selectively interconnectable to an inlet port of the passageway of the reservoir interface.
However Pelster teaches a urine collection system (Abstract) comprising at least one tubular outlet member having an outlet port at a first end and a second end fluidly interconnected to the internal chamber of a cartridge ([0023] tubular outlet member 6 has an outlet port at a first end and a second end connecting to cup 8), wherein the outlet port of the at least one tubular outlet member connects to an inlet port of the passageway of the reservoir interface ([0023] outlet port connects to the pouch 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli and Thompson to have a tubular outlet member from the cartridge to the reservoir interface as taught by Pelster as a means to address overflow (Pelster: [0023]).
Regarding Claim 4, Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, wherein the inlet port and the second passageway of the diverter are blocked from being fluidly interconnected by the first control member in the first position, and wherein the inlet port and the first passageway of the diverter are blocked from being fluidly interconnected by the first control member in the second position (See Claim 1 Rejection).
Regarding Claim 10, while Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, and Pelster further teaches wherein the system has a second tubular outlet member from a cartridge to a reservoir (Fig. 1, overflow tube 6 and tubing 4 connect pouch 5 / collection reservoir to cartridge / cup 8, [0023], [0026] overflow of cartridge leads to the overflow tube 6 also directing urine to reservoir / collection chamber 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, and Joshi to have the cartridge incorporate a second tubular outlet member as taught by Pelster to ensure necessary redirection of urine in the case of overflow.
Regarding Claim 11, while Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, and Pelster further teaches wherein the chamber has a rigid construction (Fig. 1, [0025] chamber / cup 8 is plastic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, and Joshi to have the cartridge be of rigid plastic as taught by Pelster as the application of a known technique to a known device ready for improvement to yield predictable results of securely held urine.
Regarding Claim 12, Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, and Napoli further teaches the apparatus comprising: a urinary catheter interconnected or interconnectable at a proximal end to the inlet port of the system acting as the urine source (Abstract, Fig. 1, catheter drain tube 14) and further teaches diverter to define a first closed fluid pathway from a urine source through the diverter and in to the internal volume of the collection reservoir when the flow control member is in the first position, and to define a second closed fluid pathway from the urine See Claim 3 Rejection).
Regarding Claim 14, Napoli, Thompson, Mendels, and Joshi teach the disposable urine collection apparatus as recited in Claim 2, their combined efforts fail to teach wherein the second control member comprises: a channel configured to fluidly interconnect the inlet port of the passageway of the reservoir interface with the collection reservoir when the second control member is in a second position.
However Pelster teaches a urine collection system (Abstract) comprising : a channel configured to fluidly interconnect the inlet port of the passageway of the reservoir interface with the collection reservoir ([0023] tubular outlet member 6 has an outlet port at a first end and a second end connecting to cup 8, outlet port connects to the pouch 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli and Thompson to have a tubular outlet member from the cartridge to the reservoir interface as taught by Pelster as a means to address overflow (Pelster: [0023]).

Regarding Claim 115, Napoli teaches a disposable urine collection apparatus (Abstract, system may be disposed based on user desire), comprising: 
a collection reservoir having an internal volume (Col. 2, L. 48-59, fluid collection bag 16); 
a cartridge having an internal chamber (Fig. 1, fluid meter 10); 
a reservoir interface fixedly and fluidly interconnected to the collection reservoir, and fluidly interconnectable to a first passageway (Fig. 1, reservoir interface / flexible discharge tube 66),
Napoli fails to teach

wherein when the first flow control member is in the first position the inlet port of the diverter is fluidly interconnected to the collection reservoir via the first passageway of the diverter and the reservoir interface.
However Thompson teaches a disposable urine collection apparatus (Abstract, system may be disposed based on user desire), comprising: 
a collection reservoir having an internal volume ([0021] Fig. 1, urine sample collector 35); 
a diverter having an inlet port and a first flow control member for fluidly interconnecting the inlet port to a first passageway of the diverter in a first position, and for fluidly interconnecting the inlet port to a second passageway of the diverter in a second position (Fig. 1, flexible tube 24 + two-way valve 28, act as diverter where the valve is a first flow control member connecting flexible tube 24 to test reservoir outlet 40 in one position and outlet 38 in the other position);
a reservoir interface fixedly and fluidly interconnected to the collection reservoir, and fluidly interconnectable to the first passageway of the diverter, wherein when the first flow control member is in the first position the inlet port of the diverter is fluidly interconnected to the collection reservoir via the first passageway of the diverter and the reservoir interface (Fig. 1, sample collector conduit 32 acts as the reservoir interface); and
and Thompson further teaches a second urine collection device, comprising
a cartridge having an internal chamber (Fig. 1, test reservoir 44);
a tubular inlet member having an inlet port at a first end and a second end fluidly interconnected to the internal chamber of the cartridge, wherein the inlet port of the inlet 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention supply a diverter system as taught by Thompson for the reservoir of Napoli as a means to enable urine to flow through the system directly to waste collection, when monitoring is not desired.
Yet their combined efforts fail to teach a projecting portion designed for removable connection to a monitoring device by insertion of the projecting portion into a corresponding recess in the monitoring device, the monitoring device adapted to determine a volume of urine collected in the cartridge by monitoring a surface position of the urine in the projecting portion.
However Mendels teaches body fluid volume monitoring (Abstract, [0002] body fluid measured intended to be urine, [0085] measures body fluid with collection device shown in Figs. 10(a)-10(b)) comprising a projecting portion designed for removable connection to a monitoring device by insertion of the projecting portion into a corresponding recess in the monitoring device (Fig. 3, [0066] light monitoring device of LEDs 246 and photodetector strip 256, [0067] any of the measuring vessels in the invention are removably connected to light monitoring device by clamping bracking brackets 235, Fig. 10(b), [0085]-[0086] measuring vessel shown to have a rectangular portion and a projecting portion that engages with the light detection monitoring device through the LEDs and photodetector strip, Fig. 3, [0061] optical segment cavity is understood as the recess in the monitoring device), the monitoring device adapted to determine a volume of urine collected in the cartridge by monitoring a surface position of the urine in the projecting portion (Figs 10(a) and 10(b), rectangular portion of the vessel is recognized as an internal chamber of the cartridge and the projection portion between the LEDs 246 and photodetector strip 256 is in fluid connection with it, [0028] height measured by the light monitoring device converted into a volume determination).

Yet their combined efforts fail to teach wherein the reservoir interface includes a second flow control member for closing a passageway of the reservoir interface in a first position.
However Joshi teaches an analyzing system of urine (Abstract) wherein urine is directed to a reservoir interface ([0029] container 28 of fluid measurement device 10) and wherein flow from the reservoir interface may be controlled by a second flow control member in a first position (Fig. 3A, [0029] distal valve 30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add a second flow control member for the reservoir interface of Napoli and Thompson as taught by Joshi to enables urine to be collected in a reservoir interface for a sensor and then removed to make space for future urine collection, more representative of the patient state at the collected time.
Yet their combined efforts fail to teach
at least one tubular outlet member having an outlet port at a first end and a second end fluidly interconnected to the internal chamber of the cartridge, wherein the outlet port of the at least one tubular outlet member is selectively interconnectable to an inlet port of the passageway of the reservoir interface.
However Pelster teaches a urine collection system (Abstract) comprising at least one tubular outlet member having an outlet port at a first end and a second end fluidly interconnected to the internal chamber of a cartridge ([0023] tubular outlet member 6 has an outlet port at a first end and a second end connecting to cup 8), wherein the outlet port of the at 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli and Thompson to have a tubular outlet member from the cartridge to the reservoir interface as taught by Pelster as a means to address overflow (Pelster: [0023]). 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Pelster and further in view of Pontifex (US 4,296,749).
Regarding Claim 5, Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, their combined efforts fail to teach wherein the diverter and the inlet port of the inlet member are configured so that, upon interconnection of the inlet port of the inlet member and outlet port of the second passageway of the diverter, the first control member is mechanically moved from the first position to the second position.  
However Pontifex teaches a fluid control system (Abstract) wherein coupling of components can involve automatic opening and closing based on attachment and detachment (Col. 1, L. 63-66)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, Joshi, and Pelster to have the second passageway automatically open upon interconnection as Pontifex teaches this as a convenient mechanism for interfacing two system components.
Regarding Claim 6, Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, their combined efforts fail to teach wherein the reservoir interface and the outlet port of the at least one tubular outlet member are 
However Pontifex teaches a fluid control system (Abstract) wherein coupling of components can involve automatic opening and closing based on attachment and detachment (Col. 1, L. 63-66)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, Joshi, and Pelster to have the passageway of the reservoir interface automatically open upon interconnection as Pontifex teaches this as a convenient mechanism for interfacing two system components.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Pelster and further in view of Conkling et al (US 5,002,541) (“Conkling”).
Regarding Claim 7, while Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, their combined efforts fail to teach wherein the inlet port of the tubular inlet member and the outlet port of the second passageway of the diverter are not disconnectable after interconnection, and wherein the outlet port of the at least one tubular outlet member and the inlet port of the passageway of the reservoir interface are not disconnectable after interconnection.  
However Conkling teaches a urine collection system (Abstract) wherein two parts may be coupled so they are not disconnectable after interconnection (Col. 4, L. 35-68, “Referring now to FIG. 7, the other end of the tubing 96 is coupled with a quick connect plug 100 with an extending liquid connector 102 and recessed female electrical contacts 104. A grooved ring 105 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the interconnection portions of Napoli, Thompson, Mendels, Joshi, and Pelster to not be disconnectable after connection, to ensure that urine does not inadvertently spill from the system based on a loose connection.
Regarding Claim 8, Napoli, Thompson, Mendels, Joshi, Pelster, and Conkling teach the disposable urine collection apparatus as recited in Claim 7, further comprising: 
a first interconnection member provided at the inlet port of the tubular inlet member and configured for locking engagement with the outlet port of the second passageway of the diverter; and 343758-00461U.S. Application No.: Herewith 
a second interconnection member provided at the outlet port of the at least one tubular outlet member and configured for locking engagement with the inlet port of the passageway of the reservoir interface (See Claim 7 Rejection).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Pelster and further in view of  Dewaele et al (US 2013/0131610) (“Dewaele”).
Regarding Claim 9, while Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, their combined efforts fail to teach wherein the outlet port of the second passageway of the diverter and the tubular inlet port of the inlet member have first complimentary configurations for mating engagement, wherein the outlet port of the at least one tubular outlet member and the inlet port of the passageway of the 
However Dewaele teaches a fluid flow control system (Abstract) wherein couplings may be made unique to preclude engagement of different tubes ([0191]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, and Joshi to have the different connections connect by an individual mating engagement as taught by Dewaele as this prevents errors in system connection.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Jespersen (US 4,343,316) as noted in Applicant IDS dated 4/26/2018.
Regarding Claim 17, while Napoli, Thompson, Mendels, and Joshi teach the disposable urine collection apparatus as recited in Claim 16, their combined efforts fail to teach wherein the collection reservoir comprises a flexible bag.  
However Jespersen teaches a urine flow monitoring system (Abstract) wherein the urine reservoir may be a flexible bag (Col. 3, L. 9-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, Joshi, and Pelster to have the bag be a flexible bag as taught by Jesperson as the application of a known technique to a known device ready for improvement to yield predictable results of securely held urine.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Jespersen and further in view of Metz et al (US 4,889,532) (“Metz”).
Regarding Claim 18, while Napoli, Thompson, Mendels, Joshi, and Jespersen teach the disposable urine collection apparatus as recited in Claim 17, wherein the system comprise a tubular intermediate member fluidly and fixedly interconnected at a first end to an interconnection port of the first passageway of the diverter, and fluidly and fixedly interconnected at a second end to an interconnection port of the reservoir interface (See Claim 16 Rejection), their combined efforts fail to teach wherein the diverter and the reservoir interface are separately defined by a substantially rigid first housing and a substantially rigid second housing.  
However Metz teaches a urinary flow control system (Abstract) wherein tubular coupling components may be made of rigid material (Col. 4, L. 63 – Col. 5, L.9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, and Joshi to have the diverter and the reservoir interface be made of rigid housing as Metz teaches this as the application of a known technique for configuring tubing coupling to a known device using tubing ready for improvement to yield predictable results of securely held urine.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Jespersen and further in view of Metz and further in view of Fernandez (US 7,998,126).
Regarding Claim 19, while Napoli, Thompson, Mendels, Joshi, Jespersen, and Metz teach the disposable urine collection apparatus as recited in Claim 18, their combined efforts fail to teach the apparatus further comprising: 

a removable second cap member for capping the inlet port of the passageway of the reservoir interface.  
However Fernandez teaches a urine collector (Abstract) wherein system components may be sealed by removable caps (Col. 4, L. 16-38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the ports of Napoli, Thompson, Mendels, and Joshi to interact with removable cap members as taught by Fernandez to enables a sealed environment when not in use.

Response to Arguments
Applicant’s amendments and arguments filed 5/28/2021 with respect to the 35 USC 103 rejection of Claims 1 and 115 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Napoli, Thompson, and Mendels for Claim 1 and Napoli, Thompson, Mendels, Joshi, and Pelster for claim 115.
Consequently, claims 2-19 remain rejected based on their dependency on rejected independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793